Citation Nr: 1643767	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a higher rating for degenerative disc disease of the lumbar spine (back disability), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1988 to June 1997.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In an October 2014 decision, the Board granted the Veteran's claim for service connection for a left knee disability.  At that time, the Board remanded his claim for an increased rating for his lumbar spine disability to the Agency of Original Jurisdiction (AOJ) for further development.

The issues of entitlement to service connection for snoring, undiagnosed illness and medically unexplained chronic multisymptom illnesses due to Persian Gulf War service, diabetes mellitus, type II, depression and anxiety, sleep disturbances, sleep apnea, chronic joint pain, weight loss, and gastroesophageal reflux disease (GERD) have been raised by the record in April 2013 but not have not yet been adjudicated by the AOJ (4/18/13 VBMS VA 21-526b Veteran Supplemental Claim for Compensation).

The issue of dependency allowance has been raised by the record in April 2015, but has not been adjudicated by the AOJ (4/30/15 VBMS Third Party Correspondence).  

The issues of entitlement to service connection for sleep apnea, diabetes mellitus, type II, depression, and anxiety are again raised, and the issues of entitlement to service connection for posttraumatic stress disorder, a left ankle disability including as due to service-connected left knee disability, a gastrointestinal disability including irritable bowel syndrome, headaches due to a fall from a ladder, a bilateral foot disorder, and erectile dysfunction, whether new and material evidence was received to reopen claims for service connection for left and right big toe recurring ingrown toenails and a right knee disability including as due to left knee disability, and an increased rating for left knee disability, have been raised by the record in June 2016, but have not been adjudicated by the AOJ (6/21/16 VBMS VA 21-526EZ Fully Developed Claim for Compensation, p. 3).  

Therefore, the Board does not have jurisdiction over them, and these issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board observes that a July 2015 rating decision granted service connection for patellofemoral syndrome of the left knee that was assigned an initial 10 percent disability rating from April 21, 2009.  A notice of disagreement (NOD) with that determination was not received.  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (codified at 38 C.F.R. §§ 19.23-19.24 (2015) (requiring that claims and NODs be filed on standard forms).  In June 2016, as noted, the Veteran submitted a claim for an increased rating for his left knee disability, that the Board refers to the AOJ for consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examination of his lumbar spine in June 2015.  He complained of worsening pain and stiffness, flare-ups that caused him to avoid walking, and functional loss that caused him to avoid climbing.  The examiner noted pain exhibited with all ranges of motion that were abnormal, and contributed to functional loss, but did not provide opinions as to the extent, if any, of additional loss due to these factors.  This is required.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).    

The examiner could not "state the decrease loss during flare-up or additional loss of range of motion during flare up for each joint and spine examined without resorting to mere speculation."  See June 2015 VA examination report at page 4.  VA is required to provide examinations that include this information.  See Mitchell v. Shinseki, 25 Vet. App. at 33, 43.  

Further, the June 2015 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.   Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

VA has interpreted the Court's holding to imply that all range of motion testing must include active motion, passive motion, weight-bearing motion, and non weight-bearing motion, and must be compared to the opposite joint, when possible (opposite joint testing is only applicable where there is an opposite joint and, thus, excludes spine claims; it also excludes opposite joint testing when the opposite joint is "damaged," meaning it has a disorder that would make it abnormal).

A new examination is warranted, and the examiner should attempt to ascertain passive motion at the time of the July 2009 and October 2012 prior examinations.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in San Diego, and the VA Outpatient Clinic in Mission Valley, since April 2016, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in San Diego and the VA Outpatient Clinic in Mission Valley since April 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Schedule the Veteran for VA examination of his lumbar spine to evaluate the current severity and all orthopedic and neurologic manifestations of his degenerative disc disease that measures both active and passive range of motion and in weight bearing and non-weight bearing.  The claims folder must be reviewed by the examiner. 

This should include an examination to determine all neurologic abnormalities that result from the Veteran's low back disability.

a) The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b) The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c) The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d) If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e) The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.

f) The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in July 2009 and October 2012.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

g) Findings should also be made with regard to radiculopathy affecting each lower extremity.  The nerves affected or seemingly affected should be identified and the impairment for each should be characterized as "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, or complete paralysis. 

h) The examiner should provide a full description of the effects the degenerative disc disease of the lumbar spine (and radiculopathy) has had on the Veteran's ordinary activities over the course of the appeal period (since 2009), if any.  The examiner should also fully describe the impact the disability had on the Veteran's economic adaptability over the course of the appeal period, if any.

i) If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

j) Reasons should be provided for all opinions.

3. After conducting any additional indicated development, readjudicate the issue on appeal.  If a benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




